705 S.E.2d 348 (2010)
STATE of North Carolina
v.
Johnnie L. HARRINGTON.
No. 441P92-4.
Supreme Court of North Carolina.
November 22, 2010.
Johnnie L. Harrington, pro se.
Derrick C. Mertz, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the application filed by Defendant on the 22nd of November 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Lee County:
"Denied by order of the Court in conference, this the 22nd of November 2010."